Banke, Judge.
Plaintiff sued to recover various amounts of money and equipment allegedly loaned to and held by the defendant in numerous transactions over a 16-month period. The case was heard by the court without a jury and the plaintiff was awarded judgment in the amount of $8,345. Defendant contends on appeal that the evidence was insufficient to support the verdict. Held:
"This court has held that the 'any evidence’ rule applies to a judge sitting without a jury, and his judgment will not be disturbed if there is any evidence in the record to sustain it.” McDaniel Printing Co. v. Ben Meadows Co., 144 Ga. App. 419, 420 (241 SE2d 58) (1977). The evidence presented to the trial court, though disputed, was sufficient.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.